Title: To Benjamin Franklin from La Blancherie, 19 May 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur
Mardi matin 19. Mai. 1778.
C’est demain que vous devez prononcer mon jugement à l’Académie. Permettez que je vous supplie de vous y trouver et de vouloir bien y être mon Mecène. Je suis dejà bien dédomagé du travail immense que j’ai fait par les témoignages de Protection dont vous avez eu la bonté de m’honnorer jusqu’à cette heure. Ils me font espérer que vous acheverez votre ouvrage. L’établissement que j’ai l’honneur de vous recommander, est digne des grandes vues que vous portez partout pour le bonheur des hommes. Je mourrai content quand il aura regu de la part du Gouvernement la sanction que je sollicite. Je n’aurai plus rien à desirer pour ma gloire quand je vous		devrai cette satisfaction.
La rage et la jalousie de mes ennemis étant sans cesse occupées à méditer les moyens de me nuire en me desservant dans l’esprit de toutes les personnes dont la protection m’est chere et utile, je ne doute pas Monsieur le Docteur qu’on ne fasse agir auprès de vous quelques ressorts contre moi . . . Je vous en préviens, Monsieur, il n’est point d’excès auxquels on ne se porte. On va même jusqu’à me louer pour avoir l’air d’être plus vrai dans les choses fausses qu’on m’attribue. Votre ame, grande et généreuse ne soupconeroit pas de pareilles Bassesses. Je vous les dénonce, il ne pourroit m’arriver rien de plus malheureux que d’en être la victime.
Eripuit caelo fulmen, sceptrumque Tyrannis.
Je suis avec un profond respect, Monsieur, Votre tres humble et tres obeissant serviteur
La Blancherie

Permettez que M. Adams et votre respectable famille trouvent ici les assurances de mon respectueux dévouement.
Il n’y a pas jusqu’auprès des Ministres qu’on a voulu me desservir; et comme on n’avoit rien à dire de moi, on m’a fait un crime de ce que le Margrave d’Enspach avoit voulu me faire son Conseiller Aulique, parce qu’étant venu voir l’établissement, il en avoit été satisfait, quoique je n’aye point accepté son titre, et enfin on tache d’indisposer les ministres en leur persuadant que je dis du mal d’eux . . .
Je suis seul contre tous.

 
Notation: La Blancherie 19 May 1776. [sic]
